DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,751,251 to Thornsberry.
Regarding Claims 1 - 3.  Thornsberry teaches a polyurethane/isocyanate-based foam composition comprising a polyether or polyester polyol component, an isocyanate component, and a siloxane-polyoxyalkylene block copolymer surfactant/silicone polyether stabilizer (Column 1, Lines 6 – 7 and Column 3, Lines 4 - 15).  The siloxane polyether copolymer surfactant/stabilizer has the following structure:

    PNG
    media_image1.png
    148
    355
    media_image1.png
    Greyscale

In the species of the stabilizer referred to as Copolymer III, x is 8.6; y is 3.6; m (corresponding to instantly claimed e) is 12; and n (corresponding to instantly claimed p) is zero, and R (corresponding to instantly claimed Z) is an acetoxy –C(O)CH3 group.  0 mole percent of the Z groups are then hydrogen based.  In Copolymer III, instantly claimed n is 3 and instantly claimed R is therefore not present (Column 3, Lines 31 – 61).  The ratio of e/x in Copolymer III can be calculated to be roughly 1.4 (12/8.6).
Copolymer III differs from the instantly claimed formula in that y is 3.6, rather than 1 or 2 as instantly claimed.  However, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  Moreover, Thornsberry teaches in the general description of the formula that y may be as low as 1 (Column 3, Lines 31 – 44).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art prepare Copolymer III such that y is as low as 1.  Copolymer III would then have an identical structure to that instantly claimed and would therefore be reasonably expected to have a number average molecular weight in the instantly claimed range.  The motivation would have been that doing so would provide a lower molecular weight stabilizer and lower molecular weight stabilizers are more suitable in rigid polyurethane foam applications (Thornsberry: Column 1, Lines 46 – 51), which is the focus of Thornsberry.
Regarding Claim 4.  Thornsberry teaches the isocyanate-based foam composition of Claim 1, wherein the composition further comprises a fluorocarbon blowing agent (Column 7, Lines 38 – 44).  Thornsberry does not teach or suggest providing carbon dioxide as a blowing agent.
Regarding Claim 5.  Thornsberry teaches the isocyanate-based foam composition of Claim 1, wherein the composition further comprises a surfactant in addition the silicone polyether stabilizer (Column 3, Lines 4 – 8).
Regarding Claim 6.  Thornsberry teaches the isocyanate-based foam composition of Claim 1 wherein the silicone polyether stabilizer may be mixed with the isocyanate component (Column 3, Lines 25 – 30).  The remaining ingredients, including the surfactant and polyol, would then be provided as separate, distinct component.
Regarding Claim 7.  Thornsberry teaches the isocyanate-based foam composition of Claim 1 wherein the ingredients are mixed together to form a mixture and then the mixture is allowed to expand into a polyurethane/isocyanate-based foam (Column 2, Lines 32 – 56).
Regarding Claims 8 and 9.  Thornsberry teaches the isocyanate-based foam composition of Claim 1 wherein the silicone polyether stabilizer may be mixed with the isocyanate component (Column 3, Lines 25 – 30).  The remaining ingredients, including the surfactant and polyol, would then be provided as separate, distinct component.  These components are then combined together to prepare the foam (Column 2, Lines 32 – 56).

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive:
A) Applicant argues that the 37 C.F.R. 1.132 declaration filed March 22, 2022 demonstrates criticality of the claimed range for y of 1–2.  Applicant’s declaration has been carefully considered but is deemed insufficient to overcome the obviousness rejection in view of Thornsberry for the following reasons.
	(1) The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (MPEP 716.02(b)) In reviewing Table C, it is noted that Example 2 prepares a foam with the lowest thermal conductivity (21.56 mW/m*K).  Example 2 is the only example which is employs a silicone polyether (SPE) that is within the scope of the instant claims.  However, the thermal conductivity of every foam in the table, even Comp Ex A which is prepared without any SPE, is about 22 mW/m*K.  The example according to the closest to the prior art, Comp. Ex F, has a thermal conductivity which is only 0.35 mW/m*K higher than that of the foam of inventive Example 2.  The evidence provided does not establish that these small variations in thermal conductivity are statistically significant.
(2) To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Applicant seeks to demonstrate criticality of the claimed range.  However, the declaration provides only one species of the claimed stabilizer (SPE 12, in which y is 2) which does not constitute a sufficient showing over the entire claimed range.
(3) Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) Again, the declaration provides only one species of the claimed SPE, whereas the instant claims set forth a structure encompassing many species of SPE.   The declaration does not then provide sufficient evidence that any species of the claimed SPE in any isocyanate-based foam composition comprising a polyol, isocyanate compound, and any other ingredients in any amounts -as set forth in Claim 1 - will necessarily provide a foam with unexpectedly low thermal conductivity.
(4) An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949).  The example in the declaration which most closely resembles Thornsberry uses SPE 10.  The example in the declaration which is within the scope of the instant claims uses SPE 12.  Both “x” and “y” in SPEs 10 and 12 are different.  When both x and y are changed, it cannot be properly concluded that any difference in thermal conductivity is attributable to y alone.
B) Applicant argues there is no reason or motivation on record as to why one of ordinary skill in the art would select a y value in the range of 1–2 as opposed to greater than 2.  The Office respectfully disagrees.  Motivation for the proposed modification is found within Thornsberry itself.  
As discussed on page 4 of the Non-Final rejection and repeated in the 103 rejection of Claim 1 above, Thornsberry teaches in the general description of the formula that y may be as low as 1 (Column 3, Lines 31 – 44).  It is consequently the Office’s position that, before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare Copolymer III of Thornsberry such that y is as low as 1.  The motivation would have been that doing so would provide a lower molecular weight stabilizer and lower molecular weight stabilizers are more suitable in rigid polyurethane foam applications (Thornsberry: Column 1, Lines 46 – 51), which is the focus of Thornsberry.
C) Applicant argues that a person of ordinary skill in the art would not expect choosing a y value of 1 – 2 would result in a foam having lower thermal conductivity.  Applicant thus recognizes another advantage that would flow naturally from the suggestion of Thornsberry.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/Primary Examiner, Art Unit 1764